

DIGITAL REALTY TRUST, INC.
FOUR EMBARCADERO CENTER, SUITE 3200
SAN FRANCISCO, CA 94111


May 6, 2019




Andrew P. Power
c/o Digital Realty Trust, Inc.
Four Embarcadero Center, Suite 3200
San Francisco, California 94111


Re: AMENDMENT TO EMPLOYMENT TERMS


Dear Andy:


This letter amendment (the “Amendment”) to that certain employment letter
agreement by and between you and the Company, dated as of April 16, 2015 (the
“Original Agreement”), is made and entered into as of the date first set forth
above (the “Amendment Effective Date”) by and among you, on the one hand, and
Digital Realty Trust, Inc. (the “REIT”) and DLR LLC (the “Employer” and,
together with the REIT, the “Company”), on the other hand.


Effective as of the Amendment Effective Date, Section 1 of the Original
Agreement is hereby deleted and replaced in its entirety with the following:


1.    TERM. Subject to the provisions for earlier termination hereinafter
provided, your employment hereunder shall be for a term (the “Term”) commencing
on the Effective Date and ending on June 30, 2019.
Except as expressly amended by this Amendment, the terms and conditions of the
Original Agreement are hereby ratified, and shall remain in full force and
effect with no interruptions in effectiveness from the Effective Date for the
duration of the Term. Capitalized terms used, but not otherwise defined, in this
Amendment shall have the meanings ascribed thereto in the Original Agreement.
Effective as of the Amendment Effective Date, all references to the term
“Agreement” shall mean the Original Agreement, as amended by this Amendment.






1

--------------------------------------------------------------------------------





Please confirm your agreement to the foregoing by signing and dating this
Amendment in the space provided below for your signature and returning it to
Cindy Fiedelman.




Sincerely,


DLR, LLC,
a Maryland limited liability company


Digital Realty Trust, L.P.,
a Maryland limited partnership,
its Managing Member


Digital Realty Trust, Inc.,
a Maryland corporation,
its General Partner
 
By:/s/ Cindy Fiedelman    
Cindy Fiedelman
Chief Human Resources Officer








Accepted and Agreed,




By: /s/ Andrew P. Power    
Andrew P. Power




Date: May 6, 2019    


2